DETAILED ACTION
This action is in reply to papers filed 10/21/2021. Claims 1, 4, 7-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 51- 52 and 71-72 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180133296A1, Published 5/17/2018.

Moot Claim Objections
The objection to claim 57 is moot as the claim is now canceled. 

Withdrawn Claim Rejections
The 112 (a) written description rejection of pending claims 1, 4, 7-8, 12-13, 18, 21, 27, 29, 31, 35, 37-38, 51- 52 and 71-72 is withdrawn in view of Applicant’s persuasive arguments. 
The 112 (b) written description rejection of claim 1 is withdrawn in view of Applicant’s persuasive arguments. The 112 (b) rejection of claim 46 is moot in view of the cancellation of said claim. 

Maintained Claim Rejections
Applicant's arguments filed 10/21/2021, with respect to the 103 (a) rejection of claims 1, 4, 6-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 40, 43, 46, 49, 51- 52, 55, 57, 59, 62-64 and 71-72 as being unpatentable over Reisner et al. (PgPub US20140212398A1, Published 7/31/2014) in view of Klebanoff et al. (Proc Natl Acad Sci U SA. 2005 Jul 5; 102 (27):9571-6.), Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68.), Restifo et al. (WO2014039044A1, Published 3/3/2014), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701., Reference 4 in IDS filed 1/22/2021) and Brogdon et al. (PgPub US20140271635, Published 9/18/2014) have been fully considered, but they are not found persuasive. The rejection of claims 1, 4, 7-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 51- 52 and 71-72 is maintained. The rejection of claims 6, 40, 43, 46, 49, 55, 57, 59 and 62-64 is moot as the claims are canceled.  Applicant’s arguments will be addressed following maintained rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (i) is drawn to the timing of immune effector cell acquisition from a subject having a malignancy. However, the preamble of claim 1 is drawn to a human pediatric subject having leukemia. When taken with the preamble of claim 1, which is limited to a human pediatric subject having leukemia, the metes and bounds of the recitation “a subject having a malignancy” in claim 1(i) are unclear. To put it another way, the subject in the preamble is narrower than the subject in claim 1 (i). If the subjects are the same, Applicant should amend the claim to reflect this. 
Claim 52 is copied below, in full. 

    PNG
    media_image1.png
    149
    825
    media_image1.png
    Greyscale

At issue here is that claim 40- the claim in which claim 52 depends on- is cancelled. 

    PNG
    media_image2.png
    51
    725
    media_image2.png
    Greyscale

Accordingly, the metes and bounds of claim 52 are unclear as said claim depends on a cancelled claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 4, 7-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 51- 52 and 71-72 remain rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al.  (PgPub US20140212398A1, Published 7/31/2014) in view of Klebanoff et al. (Proc Natl Acad Sci U SA. 2005 Jul 5; 102 (27):9571-6), Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68), Restifo et al. (WO2014039044A1, Published 3/3/2014), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701., Reference 4 in IDS filed 1/22/2021) and Brogdon et al. (PgPub US20140271635, Published 9/18/2014).   Although maintained, the rejection has been amended to address new claim limitations and omit references to cancelled claims.  


Claim Interpretation: (1) With respect to claim 1(i), Examiner has interpreted the recitation “timing of immune effector cell acquisition from a subject…” to mean the stage in differentiation in which the immune effector is in in the subject. In addition, in view of the 112 (b) rejection above, Examiner has interpreted this subject to be a pediatric human with leukemia. (2) With respect to claim 31, in view of para. 394 of the PgPub, which states stages of T cell differentiation include naïve T cells, stem central memory T cells, central memory T cells, effector memory T cells, and terminal effector T cells, from least to most differentiated, Examiner has interpreted a ‘less differentiated T cell’ to be any cell other than a terminal (3) At para. 53 of the PgPub, the specification provides an example of a ‘reference value’ as a sample from a subject after exposure to rounds of chemotherapy. Accordingly, claim 35 is interpreted in view of this teaching by the specification. (4) Solely for the purposes of compact prosecution, claim 52 is being interpreted as being a dependent claim of claim 1. 

Regarding claim 1 (in-part), in an immune effector cell population from a human subject of any age (i.e. human pediatric subject) (Pg. 12, para. 192) comprising at least 20% naïve cells (as in claim 1(a)) expressing CD45RA (as in claim 51) (Pg. 19, para. 308; Pg. 3, para. 31-33), Reisner et al. teach a method of generating a population of T cells enriched for CD3 and CD8 expression, wherein at least 50% of the CD3+ CD8+ cells are central memory T cells (TCM) (as in claim 31) having a CD62L+ CD45RO+ expression signature (as in claim 37) (Pg. 3, para. 52-53), wherein the generated cells are endowed with anti-disease activity (e.g. anti-tumor cell activity) (Pg. 11, para. 184), and are capable of homing to the lymph nodes following transplantation back into the human pediatric subject (Pg. 12, para. 192; Pg. 7, para. 117) (as in claim 8)) having a leukemia (Pg. 3, para. 54), such as T-cell acute lymphoblastic leukemia (T-ALL) (as in claim 12 and claim 13(i)) (Pg. 14, para. 240). Note that the recitation “or an ALL” in claim 13 (i) is interpreted to mean any one of B-ALL, T-ALL or ALL. 
However, Reisner et al. fails to teach the immune effector cell is selected based on the timing of immune effector cell acquisition from the subject (as in claim 1 (i)).
Before the effective filing date of the claimed invention, to address the therapeutic potential of different tumor-reactive CD8+ T cell memory subsets, Klebanoff and colleagues in vitro generation of central memory CD8+ T cell (TCM) and effector memory CD8+ T cells (TEM ) by using IL-15 and IL-2, respectively. Adoptively transferred TCM  exhibited a potent in vivo recall response when combined with tumor-antigen vaccination and exogenous IL-2, leading to the eradication of large established tumors. By contrast, TEM were far less effective on a per-cell basis. Microarray analysis revealed that the signature of highly in vivo effective antitumor T cells included the overexpression of genes responsible for trafficking to secondary lymphoid tissues (Pg. 9574, paragraph bridging Col. 1 and Col. 2). This gene expression profile correctly predicted the in vitro and in vivo lymphoid-homing attributes of tumor-reactive T cells. Furthermore, Klebanoff observed homing to secondary lymphoid tissue was required for optimal tumor treatment (paragraph bridging Pg. 9574 and 9575). In sum, Klebanoff adds that their findings indicated that highly in vivo effective antitumor T cells were those that initially targeted secondary lymphoid tissue, rather than tumor sites, as had previously been postulated. Thus, and with regards to claim 1(i), Klebanoff teaches tumor-reactive CD8+ T cell populations with the phenotypic and functional attributes of TCM may be superior to TEM/effector T cells for adoptive immunotherapies using concomitant tumor-antigen vaccination (Abstract). 
Klebanoff adds that these results have implications for the design of human adoptive immunotherapy trials. In most currently used protocols, Klebanoff notes that the cells generated for adoptive cell transfer (ACT) acquire effector T cell/ TEM phenotypic and functional attributes before transfer. However, their data suggest that ACT of these populations may be suboptimal. Continuing, Klebanoff teaches the transfer of a more efficient antitumor TCM population might increase the proliferation and persistence of cells upon adoptive transfer in vivo. Klebanoff concludes by teaching their findings may have significant implications for the selection and the generation of optimal antitumor T cells for ACT in cancer patients (Pg. 9576, Col. 2, last paragraph).   
However, neither Reisner et al. nor Klebanoff et al. teach the immune effector cell suitable for use in CAR therapy is selected based on the timing of administration of a chemotherapy to the subject in relation to the timing of the immune effector cell acquisition; (as in claim 1 (ii)) or the type of chemotherapy (as in claim 1 (iii)).
Before the effective filing date of the claimed invention, Litterman et al. observed that 
clinically relevant dosages of standard alkylating chemotherapies, such as cyclophosphamide, significantly inhibit the proliferative abilities of lymphocytes in mice (as in claim 4 (yield of acquired immune effector cell population) and claim 35 (i)). Litterman teach this proliferative impairment was long-lasting and led to quantitative and qualitative defects in T cell responses to neoantigen vaccines. High-affinity responder lymphocytes receiving the strongest proliferative signals from vaccines experienced the greatest DNA damage responses, skewing the response toward lower-affinity responders with inferior functional characteristics. Litterman concludes by stating it was reported, for instance, that 500 ml of blood contains sufficient numbers of naive precursor CD8 T cells to allow for in vitro expansion and that these cells should be extracted prior to chemotherapy (as in claim 1 (ii) and claim 18 (i)) (Abstract; Pg. 6263, Col. 2, para. 1; Pg. 6266, Col. 1). Given that Litterman teaches no chemotherapy should be applied to naïve T lymphocytes (i.e. immune effector cell population), Litterman et al. makes obvious the limitations of claim 21 (i) and claim 27 (d). Note that claim 27 is not specific to any of (i)-(v) of claim 21 and does not itself require the chemotherapy or cycle of chemotherapy to Claim 1(iii) and claim 29 are also taught by the teachings of Litterman because Litterman teaches non-use of alkylating chemotherapies such as cyclophosphamide prior to acquisition of immune cells. In addition, Litterman meets the limitation of “before the subject has been administered at least one of cyclophosphamide” as recited in the preamble of claim 1. 
And although Reisner teaches the naïve cells express CD45RA, none of Reisner et al., Klebanoff et al. or Litterman et al. teach the naïve cells further express CCR7 and CD62L, and do not express CD45RO and CD95 (as in claim 38).
Before the effective filing date of the claimed invention, Restifo et al.- drawn to a method of producing t cells (Abstract)- taught naive cells express CD45RA, CCR7, CD62L, CD27, CD28, CD127 (IL-7Ra) and lack expression of CD45RO and CD95 (as in claim 38) (Pg. 9, para. 51; Pg. 29, para. 118).
However, none of Reisner et al., Klebanoff et al., Litterman et al. and Restifo et al. teach the immune effector cells are transduced with a vector comprising a nucleic acid encoding a CAR (as in claim 1 and as in claim 52), wherein the CAR is a CD19CAR (as in claim 72) and wherein the immune effector cells are acquired prior to the introduction of the CAR into the cells (as in claim 71).
Before the effective filing date, Wang et al. taught obtaining a population of CD8+CD45RA−CD62L+ central memory T cells (TCM) (as in claim 71). Wang teaches these CD8+ TCM are responsive to anti-CD3/CD28 bead stimulation and can be efficiently transduced (as further in claim 1) with a CD19 CAR (as in claim 72) (Pg. 7, para. 2) encoding lentiviral vectors claim 52), and undergo sustained expansion in IL-2/IL-15 (paragraph bridging Pg. 2 and Pg. 3), of over 600-fold over 3–6 weeks (Pg. 6, para. 2). The resulting CD8+ TCM -derived effectors (TE(CM)) are polyclonal, retain expression of CD62L and CD28, exhibit CAR redirected anti-tumor effector function, and are capable of huIL-15-dependent in vivo homeostatic engraftment after transfer to immunodeficient NSG mice (Abstract). Wang concludes by stating that based on their published work, they hypothesize that such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo, successfully differentiate to effectors and provide therapeutic efficacy (Pg. 10, par. 3).

The teachings of Reisner et al., Klebanoff et al., Litterman et al., Restifo et al. and Wang et al., are relied up as detailed above. However, while Wang teaches a CAR, none of the aforementioned references teach the CAR therapy comprises a sequence as set forth in any of SEO ID NOs: 39-102, 107-121 and 362 (as in claim 7).
Before the effective filing date of the claimed invention, Brogdon et al. taught a humanized anti-CD19 binding domain (CAR1 scFv domain) that is 100% identical to SEQ ID NO: 107 (as in claim 7). The alignment between SEQ ID NO: 107 (Qy, query) and the humanized anti-CD19 binding domain (CAR1 scFv domain) taught by Brogdon et al. (Db, database) is provided below.

RESULT 1
BBN94020
ID   BBN94020 standard; protein; 242 AA.
XX
AC   BBN94020;
XX
DT   06-NOV-2014  (first entry)
XX

XX
KW   B-lymphocyte antigen CD19; acute leukemia; acute lymphoblastic leukemia;
KW   antibody therapy; b-cell acute lymphoblastic leukemia; burkitts lymphoma;
KW   cancer; chronic leukemia; chronic lymphocytic leukemia;
KW   chronic myelocytic leukemia; cytostatic; diffuse large b-cell lymphoma;
KW   dysplasia; follicle center lymphoma; hairy cell leukemia;
KW   hematological neoplasm; hematological-gen.; humanized antibody;
KW   lymphoproliferative disease; macroglobulinemia; mantle cell lymphoma;
KW   marginal zone b-cell lymphoma; multiple myeloma;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; spina bifida;
KW   t-cell acute lymphoblastic leukemia; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
CC PN   US2014271635-A1.
XX
CC PD   18-SEP-2014.
XX
CC PF   15-MAR-2014; 2014US-00214728.
XX
PR   16-MAR-2013; 2013US-0802629P.
PR   24-JUN-2013; 2013US-0838537P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Brogdon J,  June CH,  Loew A,  Maus M,  Scholler J;
XX
DR   WPI; 2014-T38977/69.
DR   N-PSDB; BBN94080.
XX
CC PT   New nucleic acid molecule encoding a chimeric antigen receptor comprises 
CC PT   an antibody including a humanized anti-CD19 binding domain, useful for 
CC PT   treating a disease expressing CD19 such as proliferative diseases.
XX
CC PS   Claim 11; SEQ ID NO 1; 166pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule encoding a
CC   chimeric antigen receptor (CAR) which is useful for treating a disease 
CC   expressing CD19. The CAR comprises an antibody or an antibody fragment 
CC   including a humanized anti-CD19 binding domain. The invention further 
CC   relates to: (a) an isolated polypeptide molecule encoded by the nucleic 
CC   acid molecule; (b) an isolated CAR molecule comprising a humanized anti-
CC   CD19 binding domain, a transmembrane domain, and an intracellular 
CC   signaling domain; (c) a humanized anti-CD19 binding domain; (d) a vector 
CC   comprising a nucleic acid molecule encoding a CAR; (e) a cell comprising 
CC   the vector; (f) a method for making a cell by transducing a T cell; (f) a
CC   method for generating a population of RNA-engineered cells; and (g) a 

CC   of treating a mammal having a disease associated with expression of CD19 
CC   by administering the cell of comprising a CAR molecule. The disease 
CC   associated with CD19 expression includes proliferative disease (cancer, 
CC   malignancy, precancerous condition such as myelodyplasia, myelodyplastic 
CC   syndrome or preleukemia), hematological cancer (acute leukemias including
CC   but not limited to B-cell acute lymphoid leukemia (BALL), T-cell acute 
CC   lymphoid leukemia (TALL), acute lymphoid leukemia (ALL), chronic 
CC   leukemias including but not limited to chronic myelogenous leukemia 
CC   (CML), chronic lymphocytic leukemia (CLL), hematologic cancers or 
CC   hematologic conditions including B cell prolymphocytic leukemia, blastic 
CC   plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B
CC   cell lymphoma, follicular lymphoma, hairy cell leukemia, small cell-or a 
CC   large cell-follicular lymphoma, malignant lymphoproliferative conditions,
CC   MALT lymphoma, mantle cell lymphoma, marginal zone lymphoma, multiple 
CC   myeloma, non-Hodgkin's lymphoma, plasmablastic lymphoma, dysplasia and 
CC   Waldenstrom macroglobulinemia). The present sequence represents a 
CC   humanized anti-CD19 binding domain useful in the method of the invention 
CC   for treating above mentioned diseases of the invention.
XX
SQ   Sequence 242 AA;

  Query Match             100.0%;  Score 1278;  DB 21;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120

Qy        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180

Qy        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240

Qy        241 SS 242
              ||
Db        241 SS 242

The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of   Reisner et al., wherein Reisner teaches a method of generating T central memory cells that are endowed with anti-tumor cell activity and are capable of homing to the lymph nodes following transplantation to a human pediatric subject with leukemia, with the teachings of Klebanoff et al., wherein Klebanoff teaches tumor-reactive CD8+ T cell populations with the phenotypic and  central memory cells are superior to the more differentiated T effector memory/effector T cells for adoptive immunotherapies and the teachings of Litterman et al., wherein Litterman teaches acquiring lymphocytes for the purposes of adoptive immunotherapies prior to chemotherapy, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have been sufficiently motivated to (i) acquire immune effector cells prior to chemotherapy because Litterman teaches a proliferative impairment with immune effector cells that have been exposed to a chemotherapy and (ii) to use T central memory cells for adoptive immunotherapies because both Reisner and Klebanoff teach advantages of using T central memory cells for this purpose. 
Moreover, the skilled artisan would have found it prima facie obvious to include a CAR in the central memory cells, as taught by Wang et al., because Wang teaches “such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo, successfully differentiate to effectors and provide therapeutic efficacy.” Similarly, one of skill in the art would have been motivated to include the CAR of Brogdon in the central memory cells in order to determine the ability of Brogdon’s CAR in treating a cancer, such as leukemia. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.



                                           Applicant’s Arguments/Response to Arguments
Applicant argues:  Reisner relates to generating cells for use in inducing tolerance or having graft versus leukemia activity that specifically have a central memory T-lymphocyte (TCM) phenotype, by contacting PBMCs with antigens (optionally) in the presence of IL-21 to enrich for antigen reactive cells and culturing the resultant cells in IL-21, IL-15, and IL-7 in an antigen-free culture to allow for proliferation of TCM cells. The use of Reisner is notably different from the presently claimed method, in which cells are acquired for a different purpose (to generate CAR-expressing cells), are not acquired from pediatric subjects, and are not acquired from subjects to be treated with cyclophosphamide or cytarabine. Furthermore, the focus or Reisner on inducing tolerance or graft versus leukemia activity, and culturing of cells after acquisition, indicates that Reisner is in a sufficiently different technology area from CAR therapy that one of ordinary skill in the art would not have been motivated to apply the approach of Reisner to the preparation of cells for CAR therapy.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disagrees with Applicant’s characterization of the use of the cells of Reisner. At a basic level, both instant application’s use and the use of Reisner are directed to disease treatment via transplantation of T cells.  In addition, as noted above, Reisner teaches at para. 192 that the subject refers to a male or female human being at any age that suffers from a disease which may be treated with TCM cells. A human “at any age” meets the limitation of a pediatric subject. 
Moreover, Examiner is unclear what is meant by “and are not acquired from subjects to be treated with cyclophosphamide or cytarabine”. None of the claims require the subject to be treated with cyclophosphamide or cytarabine. At issue here is the bolded. Claim 1 requires “acquiring the human immune effector cell population ……. before the subject has been administered at least one of cyclophosphamide and cytarabine.” The phrase ‘to be treated’ in Applicant’s remarks imply that at some point, the subject is to be treated with cyclophosphamide or cytarabine. As a matter of bringing clarity, Examiner has not interpreted any of the claims to require treatment with cyclophosphamide or cytarabine. Applicant should respond to this action by clarifying what it is meant by the bolded. 
Applicant argues: Applicant argues Klebanoff examined the triple combination of cells TCM or TEM effector T cells, anti-tumor vaccination, and exogenous IL-2. To the extent that Klebanoff discusses potentially beneficial properties of TCM over TEM effector T cells, it is in the context of their use in adoptive immunotherapies in combination with tumor antigen vaccines and exogenous IL-2. As the Examiner has acknowledged, Klebanoff does not discuss the utility of such cells for making a CAR or provide any discussion of optimizing the timing of acquisition relative to administration of certain chemotherapeutic agents. Accordingly, the skilled artisan would not look to Klebanoff for guidance in preparing CAR-expressing immune effector cells.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Klebanoff performed both in vitro and in vivo experiments. In an in vitro setting, Klebanoff sought to ascertain the differences between TCM and TEM cells. Using oligo microarrays, Klebanoff and colleagues found that expression of genes associated with lymphoid homing were among the most highly overexpressed by TCM. This was corroborated in an in vivo setting, in which adoptively transferred TCM exhibited a potent in vivo recall response when combined with tumor-antigen vaccination and exogenous IL-2, leading to the eradication of CM cells established TCM cells as superior to TEM cells. That is, the benefits of TEM over that TEM (i.e. homing ability) is present outside the context of the combination of tumor antigen vaccines and exogenous IL-2. Thus, Applicant’s characterization that the benefits TCM cells are only present when said cells are combined with tumor-antigen vaccination and exogenous IL-2 is incorrect. Moreover, Klebanoff need not have taught the use of such cells for making a CAR as Klebanoff was not cited for teaching a CAR. It is established that Reisner teaches uses of TCM cells for the purposes of adoptive cell transfer. Klebanoff teaches why one of ordinary skill would chose TCM cells over TEM cells. Similarly, Klebanoff need not have taught optimizing the time of immune cell acquisition as it was not cited for teaching such.
Applicant argues: Litterman examined the effects of standard alkylating chemotherapies such as temozolomide and cyclophosphamide on the response of B and T cells to neoantigen cancer vaccines in a murine tumor model. Like Klebanoff, Litterman is primarily concerned with tumor vaccines, not on optimizing conditions to isolate immune effector cells and introduce a CAR.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is well settled that the test for obviousness is not whether the features of one reference can be bodily incorporated into the structure of another and proper inquiry should not be limited to the specific structure shown by the references, but should be into the concepts fairly contained therein, and the overriding question to be determined is whether those concepts would suggest to one skilled in the art the modifications called for by the claims. In re Van Beckum, 169 USPQ 47 (CCPA 1971).  To this point, and as noted above, the in vitro expansion, naive precursor CD8 T cells should be extracted prior to chemotherapy. 
In Response: To the extent that Litterman discusses the effects of alkylating chemotherapies such as cyclophosphamide on immune effector cells, it does so in the context of mouse lymphocytes in models of glioma or melanoma. While mouse models are routinely used in preclinical experiments, mouse cells respond differently than human cells and there is no indication that the phenomenon observed in Litterman would translate to human immune effector cells isolated from pediatric leukemia patient. 
In Response: Applicant’s comments have been fully considered, but are not found persuasive. In fact, Litterman directly rebuts Applicant’s arguments by stating the following: Although case reports suggest that individual patients have benefited from cancer vaccines given after standard alkylating chemotherapy for GBM, overall, cancer vaccines administered after TMZ have had a record of failure. Alkylating chemotherapeutics have immune inhibitory effects in vitro, specifically via selective toxicity to proliferating lymphocytes and inhibition of differentiation of immune effectors. The applicability of these studies to human cancer patients remains unclear: the degree of lymphopenia in TMZ-treated glioblastoma patients is a negative prognostic factor, but it also has been associated with greater vaccine-induced Ab responses. To examine the impact of clinically relevant doses of alkylating chemotherapeutics on cancer vaccines, we used controlled animal experiments that minimized the numerous complicating factors encountered in human patients (paragraph bridging Pg. 6259 and 6260). Litterman explains that the clinically relevant doses were chosen to model relevant human pharmacokinetic exposures (Pg. 6260, Col. 1, para. 3). Thus, Applicant’s arguments regarding 
Applicant argues: Furthermore, Litterman does not discuss isolating cells to make a CAR-expressing cell or provide any teaching or suggestion that acquiring human immune effector cells prior to treatment with alkylating chemotherapies would be desirable in CAR therapy applications.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because Litterman was not cited for teaching a CAR. Accordingly, Litterman need not have taught desirability of acquisition of immune effector cells prior to treatment with alkylating chemotherapies. 
Applicant argues:  Restifo relates to methods of producing T memory stem cell populations by sorting isolated cells using flow cytometry based on various markers. This is markedly different than the presently claimed method. For instance, Restifo does not provide any teaching or suggestion of the benefits of isolating cells from a pediatric subject having a leukemia prior to treatment with cyclophosphamide and/or cytarabine.
In Response: 
Applicant argues: Wang relates to purifying the acquired peripheral blood mononuclear cell (PBMC) leukapheresis product to specifically select CD5+ TCM cells for use in CART therapy in non-Hodgkin lymphoma patients.  This procedure involves active depletion of CD45RA+ naive T and B cells, CD4+ T cells, CD14+ monocytes, and CD62L- effector memory T cells. This is different from the presently claimed method. For instance, Wang fails to explicitly teach acquiring an immune effector cell population from a subject before the subject was administered at least one of cyclophosphamide and cytarabine.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because Wang was cited for teaching transducing TCM cells with a viral vector comprising a nucleic acid encoding a CAR, wherein the CAR is a CD19CAR and wherein the immune effector cells are acquired prior to the introduction of the CAR into the cells.  As such, Wang need not have taught acquiring an immune effector cell population from a subject before the subject was administered at least one of cyclophosphamide and cytarabine. Moreover, Litterman already established non-use of alkylating chemotherapies such as cyclophosphamide prior to acquisition of immune cells.
Applicant argues: Brogdon relates to chimeric antigen receptor (CAR) specific to CD19 comprising humanized anti-CD19 binding domains and therapeutic methods therewith and does not cure the abovementioned deficiencies of Reisner, Klebanoff, Litterman, Restifo, or Wang.
Response: Applicant’s arguments have been fully considered, but are not found persuasive. Applicant’s arguments regarding the alleged deficiencies of Reisner, Klebanoff, Litterman, Restifo, and Wang have previously been addressed and will not be reiterated herein. 

Applicant argues: The present application provides methods for making improved
immune effector cell populations suitable for use in CAR therapy. It was surprisingly discovered
that T cells from pediatric leukemic, e.g. ALL, patients had a greater capacity for expansion and
persistence compared to T cells from pediatric lymphoma patients. It was further found that
certain chemotherapeutic regimens decreased the likelihood that apheresis samples collected after exposure to these regimens would be useful for CAR therapy. These findings thus led the inventors to the improved acquisition of immune effector cells for CAR therapy as defined in the present claims.  
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The references cited meet the limitations of the claims. Applicant has not persuasively argued that the references, combined, do not teach the claimed invention. Applicant’s argument of ‘surprising’ or ‘unexpected’ results are not found persuasive because Applicant has not cited where the specification teaches T-cells from pediatric leukemic patients possessed these surprising results. A ‘word search’, in the specification, for the terms ‘surprising’ or ‘unexpected’ failed to yield any hits. In response to this action, Examiner suggests Applicant point to the paragraph/page that teaches the results obtained were unexpected or surprising. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632